UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS

OSERS is committed to acting on and responding to complete waiver requests as quickly as
possible by providing an expedited response to the State educational agency (SEA) that submits
this waiver and provides all necessary information. At the end of this form please click the
submit button to submit this form directly to the IDEAwaiver@ed.gov mailbox.
The Honorable Mark Schultz
Commissioner, Rehabilitative Services Administration
Delegated the authority to perform the functions and duties of the Assistant Secretary for the
Office of Special Education and Rehabilitative Services
Office of Special Education and Rehabilitative Services
U.S. Department of Education
550 12th Street, SW
Washington, DC 20202
Dear Mr. Schultz:
I am writing to request a waiver, pursuant to Section 3511 of Division A of the Coronavirus
Aid, Relief, and Economic Security Act (CARES Act), Public Law No. 116-136 (March 27,
2020), of the requirements enumerated below on behalf of the:
and its subgrantees (e.g., local educational agencies (LEA)).
Specifically, I request a waiver of Section 421(b) of the General Education Provisions Act
(GEPA), to extend the period of availability of Federal fiscal year (FFY) 2018 Individuals with
Disabilities Education Act (IDEA) Part B grant funds for which the State education agency
participates as the eligible agency, through September 30, 2021. Under this approved waiver,
FFY 2018 IDEA Part B grant funds will be available for obligation through September 30,
2021, and for liquidation through December 30, 2021.

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

Date:
State:

Select a State

Name of SEA:
Please check all that apply:
☐

FFY 2018:

☐

IDEA Part B Grants to States (Section 611)

☐

IDEA Part B Grants to States (Section 619)

In seeking this waiver, I assure that:
☐

The SEA will use, and ensure that its subgrantees will use, funds in accordance
with all applicable statutes, regulations, and program plans, and applications not
subject to these waivers.

☐

The SEA will work to mitigate, and ensure that its subgrantees will work to
mitigate, negative effects, if any, that may occur as a result of the requested
waiver.

☐

This waiver is requested in response to extraordinary circumstances due to the
COVID-19 pandemic for which a national emergency was declared by the
President of the United States under the Robert T. Stafford Disaster Relief and
Emergency Assistance Act.

Thank you for your consideration,
Name of Chief State School Officer:
OR
Authorized Representative:
Title:

SUBMIT FORM

